Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Response to Amendments
The amendment filed on March 29, 2022 has been entered.  Claims 1, 4-7, 9-10, and 12-14 have been amended; claims  2-3 been canceled; claims 15-17 have been added.  Claims 1 and 4-17 are pending and are allowable.
                                             Response to Arguments
Applicant’s arguments and amendments to the claims, see pages 10-12, filed March 29, 2022, with respect to the 35 U.S.C. § 112 rejection have been considered and are persuasive.  The 35 U.S.C. § 112 rejection of claims 1-14 has been withdrawn.
Applicant’s arguments and amendments to the claims, see pages 10-12, filed March 29, 2022, with respect to the 35 U.S.C. § 101 rejection have been considered and are persuasive.  The 35 U.S.C. § 101 rejection of claim 13 has been withdrawn.
Applicant’s arguments and amendments to the claims, see pages 10-12, filed March 29, 2022, with respect to the 35 U.S.C. § 103 rejection based on Yamaguchi and Hirai have been considered and are persuasive. Claims 1, 12 and 13 have been amended to include subject matter based on the allowable subject matter of Claim 3 and its intervening Claim 2.  The 35 U.S.C. § 103 rejection of claims 1-2 and 9-13  has been withdrawn.

                                               Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
               As per claims 1, 4-11, and 15-17 the art of record, especially Yamaguchi and Hirai, does not disclose singularly or in combination a moving body control apparatus comprising “a light detector that projects light while changing a direction along a same plane, receives reflected light of the projected light, and detects a direction and a distance in which the projected light is reflected, according to a difference time between a time of light projection and a time of light reception; a polarization camera that captures a polarized image; and processing circuitry configured to  detect, based on a plurality of the polarized images, each normal direction of each surface of each object in the polarized image in units of pixels, reconfigure a non-polarized image from the plurality of the polarized images, determine, for each pixel of the non-polarized image, whether or not each of the object has an attribute of a movable region in a three-dimensional space that is movable by a moving body, and detect, as a normal direction of a flat plane in the movable region,  a normal direction that is dominant in a region of pixels whose attribute is determined as the movable region among the pixels of the non-polarized image, wherein the light detector controls a light projection direction of the projected light so as to change  the light projection direction along a plane orthogonal to the normal direction of the flat plane forming the movable region”, as recited in independent claim 1.
               As per claims 12-13 the art of record, especially Yamaguchi and Hirai, does not disclose singularly or in combination a control method comprising “projecting light while changing a direction along a same plane, receiving reflected light of the projected light, and detecting a direction and a distance in which the projected light is reflected, according to a difference time between a time of light projection and a time of light reception; capturing, using a polarization camera, a polarized image; detecting, using processing circuitry, based on a plurality of the polarized images, each normal direction of each surface of each object in the polarized image in units of pixels; reconfiguring, using the processing circuitry, a non-polarized image from the plurality of the polarized images; determining, using the processing circuitry, for each pixel of the non-polarized image, whether or not each of the object has an attribute of a movable region in a three-dimensional space that is movable by a moving body; detecting, using the processing circuitry, as a normal direction of a flat plane in the movable region, a normal direction that is dominant in a region of pixels whose attribute is determined as the movable region among the pixels of the non-polarized image; and controlling a light projection direction of the projected light so as to change the light projection direction along a plane orthogonal to the normal direction of the flat plane forming the movable region”, as recited in independent claims 12 and 13.
               As per claim 14 the art of record, especially Yamaguchi and Hirai, does not disclose singularly or in combination a moving body comprising “a light detector that projects light while changing a direction along a same plane, receives reflected light of the projected light, and detects a direction and a distance in which the projected light is reflected, according to a difference time between a time of light projection and a time of light reception; and processing circuitry configured to detect  a normal direction of a flat plane in a movable region in a three- dimensional space that is movable by the moving body, on a basis of a polarized image,  generate  an environment map on a basis of information on the direction and the distance in which the projected light is reflected, which are detected by the light detector, generate  an action plan on a basis of the environment map, and control  a motion of the moving body on a basis of the generated action plan, wherein the light detector controls a light projection direction of the projected light so as to change the light projection direction along a plane orthogonal to the normal direction of the flat plane forming the movable region”, as recited in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                            Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-572-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIS B. RAMIREZ/       Examiner, Art Unit 3661   

/Elaine Gort/      Supervisory Patent Examiner, Art Unit 3661